Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2022 and July 7, 2022 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on September 22, 2022. Claim 1 has been amended. Claim 1 is pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (Pub. No.: US 2012/0259392); hereinafter referred as “Feng”.
Regarding Claim 1, Feng teaches, in Figures 1-3, a system comprising: a plurality of semiconductor light emitting device (Fig. 1, (120)) outputting a first circadian stimulating energy (CSE)  ([0005], [0017]); at least one external device (230) receiving feedback comprising information indicative of a reaction of a person exposed to the first circadian stimulating energy ([0026]; “For example, if the user's heart rate is elevated then the analysis engine may be used to provide a light signal to reduce the heart rate.” and [0027]; “…a sensor may sense the light exposure level to an individual's retina, and thus check and confirm that safety standards prevent toxicity by controlling light dosage.”) and a master device (100) in communication with the plurality of semiconductor light emitting devices, the master device configured to adjust a parameter on at least one of the plurality of semiconductor light emitting devices based on the feedback, and cause the at least one semiconductor light emitting devices to emit a second CSE ([0019]).

Response to Arguments
Applicant's arguments filed on September 22, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant alleges that prior art Feng (Pub. No.: US 2012/0259392) does not teach the claim limitation “at least one external device receiving feedback comprising information indicative of a reaction of a person exposed to the first circadian stimulating energy”. Examiner respectfully disagrees. Feng teaches, in Figure 3, an external device (230) receiving feedback comprising information indicative of a reaction of a person exposed to the first circadian stimulating energy ([0026]; “For example, if the user's heart rate is elevated then the analysis engine may be used to provide a light signal to reduce the heart rate.” and [0027]; “…a sensor may sense the light exposure level to an individual's retina, and thus check and confirm that safety standards prevent toxicity by controlling light dosage.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844